         Case 2:20-cv-01750-TLN-DB Document 17 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       RAMON CISNEROS,                                 No. 2:20-cv-01750-TLN-DB
12                        Petitioner,
13             v.                                        ORDER
14       G. GARCIA,
15                        Respondent.
16

17            Petitioner Ramon Cisneros (“Petitioner”), a state prisoner proceeding pro se, has filed an

18   Application for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. In his Application,

19   Petitioner challenges a conviction issued by the Madera County Superior Court. The matter was

20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

21   302.

22            On September 8, 2020, the magistrate judge filed findings and recommendations herein

23   which were served on Petitioner and which contained notice to Petitioner that any objections to

24   the findings and recommendations were to be filed within fourteen (14) days. (ECF No. 13.)

25   Petitioner has not filed any objections to the findings and recommendations.1

26
     1
27          Petitioner sought and was granted additional time to file objections. (ECF Nos. 15, 16.)
     However, the time to file objections has expired and Petitioner has not filed objections, sought
28   additional time to file objections, or otherwise responded to the Court’s orders.
                                                         1
      Case 2:20-cv-01750-TLN-DB Document 17 Filed 03/22/21 Page 2 of 2


 1           Having reviewed the file under the applicable legal standards, the Court finds the findings

 2   and recommendations to be supported by the record and by the magistrate judge’s analysis.

 3           Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the Court has

 4   considered whether to issue a certificate of appealability. Before Petitioner can appeal this

 5   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

 6   Where the petition is denied on the merits, a certificate of appealability may issue under 28

 7   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a

 8   constitutional right.” 28 U.S.C. § 2253(c)(2). The Court must either issue a certificate of

 9   appealability indicating which issues satisfy the required showing or must state the reasons why

10   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on

11   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that

12   jurists of reason would find it debatable whether the district court was correct in its procedural

13   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid

14   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.

15   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484–85 (2000)). For the reasons set forth in the

16   Findings and Recommendations (ECF No. 13), the Court finds that issuance of a certificate of

17   appealability is not warranted in this case.

18           Accordingly, IT IS HEREBY ORDERED that:

19           1. The Findings and Recommendations filed September 8, 2020 (ECF No. 13), are

20   ADOPTED IN FULL;
21           2. The Petition is DISMISSED without leave to amend; and

22           3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §

23   2253.

24           4. The Clerk of the Court is directed to close this case.

25           IT IS SO ORDERED.

26   DATED: March 19, 2021
27

28                                                         Troy L. Nunley
                                                         2 United States District Judge
